Citation Nr: 0903641	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-34 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for obstructive sleep 
apnea.

3.  Entitlement to service connection for low back pain.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from October 1978 to March 
1979, November 1990 to June 1991, and from March 2003 to July 
2004, including in Iraq, and additional U.S. Army National 
Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  An RO hearing was held on the veteran's 
claims in September 2007.

The issues of entitlement to service connection for COPD and 
for PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's current GERD is not related to active 
service.

3.  The veteran's current sleep apnea is not related to 
active service.

4.  The veteran's current mild lumbar strain is not related 
to active service.


CONCLUSIONS OF LAW

1.  Gastroesophageal reflux disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

2.  Obstructive sleep apnea was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 
(2008).

3.  Low back pain was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in June and September 2004 and in August 
2005, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran to 
submit medical evidence relating his claimed disabilities to 
active service and noted other types of evidence the veteran 
could submit in support of his claims.  The veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA substantially has satisfied the requirement 
that the veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for GERD, 
obstructive sleep apnea, or for low back pain.  Thus, any 
failure to notify and/or develop these claims under the VCAA 
cannot be considered prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the veteran's claims of service connection for GERD, 
obstructive sleep apnea, and for low back pain are being 
denied in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the veteran.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The veteran has been provided VA examinations for GERD, 
obstructive sleep apnea, and for low back pain.  As will be 
explained below, there is no medical evidence, to include a 
nexus opinion, relating any of these current disabilities to 
active service.  In summary, VA has done everything 
reasonably possible to notify and to assist the veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The veteran contends that he incurred GERD, obstructive sleep 
apnea, and low back pain during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The veteran's service treatment records show that, at an 
enlistment physical examination in January 1989, the veteran 
denied any relevant medical history and clinical evaluation 
was normal.  The veteran reported a history of recurrent back 
pain in April 1991 which the in-service examiner attributed 
to an acute muscle spasm which had improved in the past 
24 hours.  Following a separation physical examination in May 
1991, the veteran was cleared for release from active duty.  

The veteran denied any relevant medical history on an Army 
National Guard (ANG) medical history report dated in August 
1992.  At that time, clinical evaluation was normal.    

Private x-rays of the lumbar spine taken in August 1993 
showed a possible fracture without displacement which was 
"not definite," no spondylolisthesis, mild degenerative 
disc changes from L2-S1, an old anterior compression at L3, 
and no other significant findings or signs of metastatic 
disease.

On periodic ANG physical examination in September 1997, the 
veteran reported a history of low back pain.  Clinical 
evaluation was normal.  On periodic ANG physical examination 
in July 2002, the veteran denied any relevant medical 
history.  Clinical evaluation was normal.

The veteran denied any history of back pain and reported a 
history of arthritis in the low back on a medical history 
report completed in March 2003.

On outpatient treatment in April 2003, the veteran complained 
of vomiting once.  He denied any nausea or history of GERD.  

The veteran reported worsening low back pain on a "Post-
Deployment Health Assessment" dated in May 2004 after he 
returned from serving in Iraq and Kuwait during Operation 
Iraqi Freedom.  He was diagnosed as having chronic 
intermittent low back pain without radiculopathy later in May 
2004.  

On outpatient treatment in June 2004, the veteran's 
complaints included "backache off and on" for many years.  
Objective examination showed a soft abdomen, positive bowel 
sounds, and mild tenderness in the low back.  The assessment 
included backache.

Following outpatient treatment in July 2004, the impressions 
included GERD.

The veteran's service personnel records show that he was in 
Iraq from June 2003 to May 2004.  His military occupational 
specialty (MOS) was military policeman.  

The post-service medical evidence shows that, on VA 
outpatient treatment in June 2004, the veteran's complaints 
included GERD.  He denied any abdominal pain.  Objective 
examination showed a soft, non-tender abdomen with no masses 
and positive bowel sounds.  The assessment included GERD.

On VA spine examination in August 2004, the veteran 
complained of occasional back pain since he pulled his back 
muscles during Operation Desert Storm in 1991.  The VA 
examiner reviewed the veteran's claims file, including his 
service treatment records.  The veteran's occasional back 
pain "usually occurs if he has to lift anything that weighs 
more than 75 or 80 pounds, or if he does a lot of bending."  
He denied daily pain or associated symptoms, had no trouble 
walking, never wore a back brace, and could walk 2 miles 
without any problems.  He also denied any history of falls.  
Physical examination showed the spine was not tender to 
percussion, no muscle spasm, and a normal gait and posture.  
Range of motion testing of the spine showed forward flexion 
to 90 degrees, lateral flexion to the left 30 degrees with 
"some mild pulling," lateral flexion to the right to 
30 degrees, and lateral rotation to 30 degrees in both 
directions.  X-rays of the lumbar spine taken in July 2004 
were reviewed and showed mild spondylosis at L1-3.  The 
diagnosis was mild lumbar strain with minimal functional loss 
and an additional 5 degrees of limitation of motion due to 
mild pain on left lateral flexion.

Following VA psychiatric examination in August 2004, the 
veteran's Axis III diagnoses included GERD.

In a September 2004 letter, James P. Temple, M.D., stated 
that the veteran had reported a history of GERD during active 
service.

On VA outpatient treatment in January 2005, the veteran's 
complaints included "a bitter taste in the back of his mouth 
with some heartburn symptoms."  A barium swallow was 
reviewed and showed mild residue.  The assessment included 
GERD which was controlled inadequately.

In April 2005, the veteran complained of pain in the right 
side of his throat "like there is something stuck and 
swollen in this area" and gagging on thick drainage "which 
he feels comes from this area, to the point that he reports 
he has vomited blood and remained nauseated."  He denied any 
abdominal pain or change in abdominal girth.  Physical 
examination showed erythema and cobblestoning of the 
pharyngeal walls, enlarged lingual tonsils, retroflexed 
epiglottis with normal true vocal cords bilaterally, anterior 
and posterior erythema, and no lesions.  The assessment 
included GERD.

In May 2005, the veteran was started on a continuous positive 
airway pressure (CPAP) machine.  It was noted that he was 
able to tolerate a CPAP.  Objective examination showed no 
wheezing in the lungs and a soft abdomen.  The impressions 
included sleep apnea and GERD.

In July 2005, the veteran complained of questionable GERD.  
Specifically, he complained of a globus sensation in the 
right neck, feeling like there was something in his throat 
when swallowing, and a burning sensation along the mid-line 
from the sternal notch up usually after eating.  He did not 
awake at night with reflux and denied any abdominal pain or 
hoarseness.  A barium swallow showed severe gastroesophageal 
reflux.  The impressions included intermittent midline 
burning which "may be non-acidic reflux."

In an October 2005 letter, Dr. Temple stated that the veteran 
reported a history of gastroesophageal reflux and that he was 
on a CPAP.  Dr. Temple opined that the veteran "is slowly 
and progressively getting worse."

On VA examination in December 2005, the veteran's complaints 
included sleep apnea and GERD.  The VA examiner reviewed the 
veteran's electronic VA medical records but noted that no 
claims file was available for review.  A history of GERD was 
noted.  The veteran reported that his GERD had begun while he 
was in Iraq in 2003.  He continued to have heartburn and 
stomach pain after his deployment.  His heartburn occurred 3 
to 4 times a week associated with reflux, dysphagia, choking 
intermittently, and occasional abdominal pain.  Physical 
examination showed positive bowel sounds and a soft, non-
tender abdomen.  A sleep apnea test dated in April 2005 
showed obstructive sleep apnea.  A CPAP titration report 
dated in May 2005 showed obstructive sleep apnea and that 
CPAP therapy was successful in minimizing apneic events.  A 
July 2005 barium swallow was reviewed and showed severe 
gastroesophageal reflux.  The assessment was obstructive 
sleep apnea (currently on CPAP) with mild to moderate 
impairment and gastroesophageal reflux with mild to moderate 
impairment.

On VA outpatient treatment in September 2006, the veteran was 
seen for follow-up on a sleep study.  A CPAP was in place.  
His history included sleep apnea.  Objective examination 
showed no wheeze in the lungs and a soft abdomen.  The 
impressions included sleep apnea.

The Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for GERD, 
obstructive sleep apnea, and for low back pain.  The 
veteran's service treatment records show that he was 
diagnosed as having chronic low back pain in May 2004, just 
prior to his final separation from active service.  With the 
exception of a single treatment report showing outpatient 
treatment for GERD dated in July 2004, the veteran otherwise 
was not treated for GERD during active service or ANG 
service.  The veteran's service treatment records also show 
that he was not diagnosed as having sleep apnea during such 
service.  The Board acknowledges that the veteran has been 
treated for gastroesophageal reflux or GERD, sleep apnea, and 
for lumbar strain since his service separation in July 2004; 
none of his post-service VA or private treating physicians 
have related any of these disabilities to active service, 
however.  In this regard, the Board notes that, although the 
VA examiner did not have access to or review the veteran's 
claims file in December 2005, he was informed of the 
"relevant facts" concerning the veteran's in-service and 
post-service treatment for GERD and his post-service 
treatment for obstructive sleep apnea.  See Nieves- Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  This VA examiner 
determined that the veteran's mild obstructive sleep apnea 
was being treated successfully with a CPAP machine and did 
not relate either the veteran's mild sleep apnea or his mild 
gastroesophageal reflux to active service.  In summary, 
without medical evidence, to include a nexus opinion, 
relating the veteran's GERD, obstructive sleep apnea, or low 
back pain to active service, the Board finds that service 
connection for GERD, obstructive sleep apnea, and for low 
back pain is not warranted.

Additional evidence in support of the veteran's service 
connection claims is his own lay assertions.  As a lay 
person, however, the veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for GERD is denied.

Entitlement to service connection for obstructive sleep apnea 
is denied.

Entitlement to service connection for low back pain is 
denied.


REMAND

The veteran contends that he incurred COPD and PTSD in active 
service.  

With respect to the veteran's service connection claim for 
COPD, the Board notes that the medical evidence of record is 
not clear on whether the veteran currently experiences any 
disability due to COPD which could be related to active 
service.  The veteran's service treatment records show 
treatment for questionable COPD in May 2004.  A chest x-ray 
in May 2004 showed COPD changes in the lungs.  On VA 
examination in August 2004, however, the VA examiner 
determined that no diagnosis of COPD could be made.  Dr. 
Temple noted subsequently in October 2005 that the veteran's 
COPD was "rather severe."  Accordingly, on remand, the 
veteran should be scheduled for VA examination to determine 
the etiology of any COPD.

With respect to the veteran's service connection claim for 
PTSD, although there were no complaints of or treatment for 
PTSD during active service or ANG service, the veteran was 
diagnosed as having PTSD after service separation.  As noted 
above, the veteran's service personnel records show that he 
was in Iraq from June 2003 to May 2004 and his MOS was 
military policeman.  

The veteran has contended that his in-service stressor 
occurred when a friend was killed after an improvised 
explosive device (IED) exploded at the Al Barya Police 
Station in Baghdad, Iraq, on October 27, 2003.  The veteran 
was not present at this incident but his unit (214th Military 
Police Company) was involved.  The Joint Services Records 
Research Center (JSRRC) recently corroborated this in-service 
incident.  In this regard, the Board observes that the Court 
held in Pentecost v. Principi, 16 Vet. App. 124 (2002), that 
corroboration of every detail of a stressor, such as the 
claimant's own personal involvement, is not necessary.  See 
also Suozzi v. Brown, 10 Vet. App. 307 (1997).

The veteran's post-service private treatment records show 
that, in February 2006, Dr. Temple opined that "combat duty 
is related to and aggravates" the veteran's PTSD.  
Unfortunately, however, there is no evidence that Dr. Temple 
diagnosed PTSD based on the veteran's corroborated in-service 
stressor.  Accordingly, on remand, the veteran also should be 
scheduled for VA examination to determine the etiology of his 
PTSD.  

The RO also should attempt to obtain the veteran's up-to-date 
treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran and his service 
representative to identify all VA and non-
VA clinicians who have treated him for 
COPD and/or PTSD since his service 
separation.  Obtain outstanding VA 
treatment records that have not been 
associated with the claims file already.  
Once signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not been 
associated with the claims file already.  
A copy of any negative response(s) should 
be included in the claims file.

2.  Schedule the veteran for a VA 
examination(s) to determine the etiology 
of any COPD.  A copy of the VA examination 
request should be included in the claims 
file.  The claims file must be provided to 
the examiner for review and the examiner 
must state that the claims file was 
reviewed in the examination report.  Based 
on a review of the claims file and the 
results of the veteran's physical 
examination, the examiner should be asked 
to provide an opinion as to whether it is 
at least as likely as not that any current 
COPD, if diagnosed, is related to active 
service.

3.  Schedule the veteran for a VA 
examination(s) to determine the etiology 
of any PTSD.  A copy of the VA examination 
request should be included in the claims 
file.  The claims file must be provided to 
the examiner for review and the examiner 
must state that the claims file was 
reviewed in the examination report.  Based 
on a review of the claims file and the 
results of the veteran's examination, the 
examiner should be asked to provide an 
opinion as to whether as to whether the 
veteran's symptomatology meets the 
criteria for a diagnosis of PTSD.  The 
stressor supporting the diagnosis must be 
identified by the examiner.

4.  Thereafter, readjudicate the claims of 
service connection for COPD and for PTSD.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


